Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 7-10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (2016/0344244) in view of Yonetani et al. (JP 2000-92755).
Regarding claim 1, Li et al. shows a motor comprising:
a rotor (Fig. 1) rotatable about a rotation axis, the rotor having a plurality of magnetic poles in a circumferential direction about the rotation axis, and
a stator (20) disposed on an outer side of the rotor in a radial direction about the rotation axis, the stator having a plurality of teeth in the circumferential direction,
wherein the plurality of magnetic poles are same in number (4 poles) as the plurality of teeth;
wherein each of the plurality of teeth has a first side portion which is an end edge in a first direction in the circumferential direction, a second side portion which is an end edge in a second direction opposite to the first direction, and a tooth tip facing the rotor (left and right, Fig. 2);
wherein each of the plurality of teeth has a first protruding portion and a second protruding portion on the tooth tip side, the first protruding portion protruding in the first direction from the first side portion, the second protruding portion protruding in the second direction from the second side portion (W1, W2); and
wherein the tooth tip has a first end in the first direction and a second end in the second direction, and a gap G2 between the second end and the rotor is wider than a gap G1 between the first end and the rotor (Fig. 2).
Li et al. does not show wherein when a reference line is defined as a straight line passing through the rotation axis and perpendicular to a straight line in the radial direction passing through a middle position between the first side portion and the second side portion, a distance D1 from the reference line to a border between the first protruding portion and the first side portion is longer than a distance D2 from the reference line to a border between the second protruding portion and the second side portion.
Yonetani et al. shows wherein when a reference line is defined as a straight line passing through the rotation axis and perpendicular to a straight line in the radial direction passing through a middle position between the first side portion and the second side portion, a distance D1 from the reference line to a border between the first protruding portion and the first side portion is longer than a distance D2 from the reference line to a border between the second protruding portion and the second side portion (Figs. 1, 3-5) for the purposes of suppression iron loss.
	Since Li et al. and Yonetani et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form different distances D1 and D2 as taught by Yonetani et al. for the purpose discussed above.
Regarding claim 2, Li et al. also shows wherein the first protruding portion has a first inclined portion inclined relative to the first side portion, and wherein the second protruding portion has a second inclined portion inclined relative to the second side portion (L1, L2, Fig. 2).
Regarding claim 7, Li et al. also shows wherein the tooth tip is curved in an area on the first end side with respect to a center in the circumferential direction (a portion, Fig. 2).
Regarding claim 8, Li et al. also shows wherein the tooth tip extends straightly in an area on the second end side with respect to a center in the circumferential direction (near L1, L2, Fig. 2).
Regarding claim 9, Li et al. also shows wherein the stator has a yoke extending so as to surround the rotor, and wherein the plurality of teeth extend from the yoke toward the rotor (around 20).
Regarding claim 10, Li et al. also shows wherein the yoke has a back yoke extending in the circumferential direction, and a connecting portion (for winding 28) displaced inward in the radial direction relative to the back yoke, and wherein the plurality of teeth extend from the connecting portion.
Regarding claim 15, Li et al. also shows wherein a distance from the rotation axis to the border between the first protruding portion and the first side portion is longer than a distance from the rotation axis to the border between the second protruding portion and the second side portion (W1, W2, Fig. 2).
Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Yonetani et al. as applied to claim 2 above and further in view of Maslov et al. (6727630).
Regarding claim 3, the machine of Li et al. modified by Yonetani et al. includes all of the limitations of the claimed invention except for wherein an angle theta1 between the first inclined portion and the first side portion is larger than an angle theta2 between the second inclined portion and the second side portion.
Maslov et al. shows wherein an angle theta1 between the first inclined portion and the first side portion is larger than an angle theta2 between the second inclined portion and the second side portion (37, 39, Fig. 2) for the purpose of controlling cogging torque.
	Since Li et al., Yonetani et al. and Maslov et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form different angles theta as taught by Maslov et al. for the purpose discussed above.
Regarding claim 4, Maslov et al. also shows wherein the second inclined portion and the tooth tip are connected to each other at the second end (37, Fig. 2).
Regarding claim 5, Li et al. also shows wherein the first protruding portion has an end edge portion between the first inclined portion and the first end of the tooth tip (Fig. 2).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Yonetani et al. as applied to claim 1 above and further in view of Mipo et al. (7528516).
Regarding claim 6, the machine of Li et al. modified by Yonetani et al. includes all of the limitations of the claimed invention except for wherein each of the plurality of teeth has a crimping portion, and wherein a distance D3 from the reference line to the crimping portion is longer than the distance D1 from the reference line to the border between the first protruding portion and the first side portion.
Mipo et al. shows a crimping portion (2d) with a distance D3 being longer than the distance D1 for the purpose of reducing eddy current loss.
	Since Li et al., Yonetani et al. and Mipo et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add a crimping portion as taught by Mipo et al. for the purpose discussed above.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Yonetani et al. as applied to claim 1 above and further in view of Jo (8970086).
Regarding claim 11, the machine of Li et al. modified by Yonetani et al. includes all of the limitations of the claimed invention except for wherein the yoke has a split surface at which the stator is split into split cores.
Jo shows wherein the yoke has a split surface at which the stator is split into split cores (Fig. 4) for the purpose of easing assemblage.
Since Li et al., Yonetani et al. and Jo are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use split cores as taught by Jo for the purpose discussed above.
Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Yonetani et al. as applied to claim 1 above and further in view of Chide et al. (7834501).
Regarding claim 12, the machine of Li et al. modified by Yonetani et al. includes all of the limitations of the claimed invention except for a fan comprising: an impeller driven to rotate by the motor.
Chide et al. shows a fan (Fig. 1) comprising: an impeller (5) driven to rotate by the motor for the purpose of providing a vacuum cleaner.
Since Li et al., Yonetani et al. and Chide et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add an impeller as taught by Chide et al. for the purpose discussed above.
Regarding claim 13, the machine of Chide et al. also shows an electric vacuum cleaner (Fig. 5) comprising a suction portion having a suction opening, a dust collection container to collect dust, and a fan to suck air containing dust from the suction opening portion to the dust collection container, the fan comprising: the motor and an impeller driven to rotate by the motor.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Yonetani et al. as applied to claim 1 above and further in view of Hersh et al. (4596921).
Regarding claim 14 the machine of Li et al. modified by Yonetani et al. includes all of the limitations of the claimed invention except for a hand drier comprising: a housing having an intake opening and an outlet opening, and a fan disposed inside the housing, the fan suctioning air through the intake opening and blowing air through the outlet opening, the fan comprising:
the motor and an impeller driven to rotate by the motor.
Hersh et al. shows a hand drier (Fig. 2) comprising: a housing having an intake opening and an outlet opening, and a fan disposed inside the housing (20), the fan suctioning air through the intake opening and blowing air through the outlet opening, the fan comprising: the motor and an impeller (38) driven to rotate by the motor for the purpose of providing a portable tool.
Since Li et al., Yonetani et al. and Hersh et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to make a hand drier as taught by Hersh et al. for the purpose discussed above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANG D. LE/
Examiner
Art Unit 2834



8/25/2022
/DANG D LE/Primary Examiner, Art Unit 2834